Exhibit 10.42

CONFIDENTIAL

 

Term Sheet: SCOLR’s Ondansetron ER Licensing Agreement

 

February 2010

 

The purpose of this licensing term sheet (“Term Sheet”) is to set forth the
terms for an exclusive worldwide license agreement between SCOLR Pharma Inc., a
Delaware corporation, or any subsidiaries thereof (“SCOLR”) and RedHill
Biopharma Ltd. (“RedHill”), an Israeli corporation or its designee (collectively
the “Parties”). This Term Sheet is binding on the Parties and is subject only to
satisfactory technical, legal and other customary due diligence by RedHill,
verifying inter alia that no drastic changes emerge vis a vis the currently
estimated budgetary requirements, and regulatory, technical, IP and market
risks, and the Parties entering into definite documentation (the “Agreement”)
elaborating on the terms of this Term Sheet, and other customary terms
including, without limitation, representations and warranties, liability and
indemnity, and including a side letter to be executed by the original
inventors/licensors (if other than SCOLR).

 

Limited Term

  

 

This document will expire and become null if not executed by both parties on or
before Tuesday, February 16, 2010, 5pm EST.

 

Execution of the Agreement and closing of the transaction is anticipated no
later than Monday, May 17, 2010 (“Closing”).

 

Product

  

 

Extended release (including, but not limited to, 24 hour extended release)
Ondansetron tablet formulation based on SCOLR’s proprietary and patented CDT®
delivery technology (the “Product”) for the prevention and treatment of nausea
and all other indications whatsoever (for both human and animals), in all
formulations and dosage forms, including all combination products and all
SCOLR’s assets and IP whatsoever that are needed in any way for the development
and commercialization of the Product (diagnostics, therapeutics, etc.)

 

License

  

 

Exclusive perpetual license to all SCOLR’s rights in and to the Product,
including all patent rights and other intellectual property rights relating
thereto to develop, manufacture and commercialize the Product for all
indications and all products whatsoever including but not limited to all
combination formulations with right to sub-license (and further sub-license) in
all indications whatsoever, and the right to register as the exclusive licensee
in all countries of the world.

 

Field

  

 

All indications whatsoever

 

Territory

  

 

Worldwide

 

R&D, Manufacturing

and other Data

  

 

SCOLR shall provide RedHill, at no cost to RedHill, with all the information it
has about the Products including, but not limited to, all Patents, R&D data,
past trials data, communications with regulatory authorities in the US, Europe
and elsewhere, manufacturing, supply, external service and other contracts and
any and all other information whatsoever that is relevant for the development,

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

     marketing approval, marketing and other commercialization of the Product.
SCOLR shall make available
to RedHill any quantities of the Product it has on hand at no extra charge
whatsoever.

 

Payments (US $)

  

 

Within 30 days of Closing: US $100,000 (USD one hundred thousand)

 

One-Time Milestones and Royalties: Payments are due only once and are not
payable per indication or per territory (i.e., one-time milestone payments
only). All milestone and royalty payments are due 60 days after the end of the
relevant quarter in which the relevant milestone or royalty are actually met.
The total aggregated payments shall not exceed a maximum cap amount of US $30
million (the “Cap Amount”). If the Cap Amount is reached, no additional payment
of any kind whatsoever shall be due.

 

•   Final marketing approval by the FDA: $250,000 (USD 0.25 million)

 

•   First commercial sale: $250,000 (USD 0.25 million)

 

•   Net Sales Royalties (in the event of a sub-license to a third party partner
or RedHill sells and distributes on its own): 8% of net sales actually received
by RedHill from its own sales or from a third party partner, after recovery of
all costs (to be defined) for a period of 10 (ten) years starting on the earlier
of the date of the first commercial sale by RedHill or the third party partner.
The detailed definition of “Net Sales” shall be included in the Agreement but
generally includes, but is not limited to, generally recognized deductions such
as customers allowances and credits, rebates, charge backs and discounts,
freight, transport, packing and insurance charges, taxes and duties, bad debts,
samples, liability and other insurance, third party IP royalties. The Agreement
shall contain the details of customary audit rights for SCOLR and the audit
process. The Agreement shall contain the details of customary audit rights for
SCOLR.

 

Exclusivity and Due Diligence

  

 

SCOLR understands and acknowledges that RedHill will invest significant capital,
management time and other resources during the due diligence period.
Accordingly, for a period of 90 (ninety) days starting on the date of this Term
Sheet (the “Due Diligence Exclusivity Period”), SCOLR shall fully and swiftly
cooperate with RedHill and provide RedHill with all requested technical, legal,
audit and other information that is reasonably and customarily necessary for
conducting and completing such due diligence process. During the Due Diligence
Exclusivity Period SCOLR shall not initiate, engage, or continue any discussions
with any party other than RedHill with regard to a transaction covering or
otherwise involving the Product in any way. Upon signing this Term Sheet SCOLR
shall immediately discontinue any and all third party discussions regarding or
affecting the Product in any way and shall immediately inform all relevant
parties that it has formally entered a binding agreement and exclusivity period.
SCOLR shall completely refrain from supplying any information to any third party
concerning the Product during the Due Diligence

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

   Exclusivity Period. Furthermore, in the event that SCOLR’s corporate approval
is not obtained by the end of the Due Diligence Exclusivity Period, or SCOLR
otherwise declines or is unable to complete the transaction for whatever reason,
SCOLR shall pay RedHill, within 7 (seven) days, an amount equal to US $100,000
to compensate RedHill for its due diligence costs and expenses, and other costs
incurred by it, including alternative costs (“Breakup Fee”). Should RedHill
decline to complete the transaction for reasons other than unsatisfactory due
diligence results, RedHill shall pay SCOLR within 30 (thirty) days a Breakup Fee
equal to US $100,000 to compensate SCOLR for hosting the due diligence and other
costs incurred by it, including alternative costs.

 

Confidentiality

  

 

Subject to compulsory regulatory and legal requirements or (in the absence of
such requirements) a written approval from the other party, neither party shall
make any public release or other public disclosure to third parties (other than
the parties’ professional advisors) concerning this Term Sheet, the Agreement
contemplated hereby or the status of the discussions between or among SCOLR and
RedHill without first obtaining a Non Disclosure Agreement from the third party.
Subject to confidentiality, RedHill is expressly permitted to generally describe
the Product to its investors provided it is done with the aim of securing the
financing needed to continue the development of the Product. SCOLR is expressly
permitted to make a public announcement about the Term Sheet and the Agreement
provided no specific details (other than details required to be disclosed by the
relevant laws and regulations) are disclosed without first obtaining RedHill’s
pre-approval and comments to the relevant draft public announcements.

 

Diligence Obligation

  

 

RedHill will make a good faith, continuous and diligent effort to allocate
appropriate financial resources (currently estimated by SCOLR at US $1.3
million) to prepare, initiate and complete the clinical development of the
Product and file an application for regulatory marketing approval in accordance
with industry standards (the “Diligence Obligation”). For the avoidance of any
doubt, development failures, negative regulatory decisions, and/or other reasons
that are beyond RedHill’s control, do not constitute a breach of the Diligence
Obligation. SCOLR’s sole and exclusive remedy for a breach of the Diligence
Obligation by RedHill shall be return by RedHill of the license rights to SCOLR.

 

Governing Law

  

 

This Term Sheet is exclusively governed by English law and the courts of London,
England shall have jurisdiction of disputes regarding this Term Sheet.

 

Acknowledged and agreed:     For SCOLR Pharma, Inc.     For RedHill Biopharma
Ltd. By:   /s/ Stephan J. Turner     By:   /s/ Dror Ben-Asher Title:   
President & CEO     Title:    CEO Date:   2/16/10     Date:   2/15/10

 

3